Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application 17/096,754 filed on 11/12/2020.
Claims 1 - 18 are currently pending for consideration

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 was filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing module” in claims 7, 8, 10, 11, 14, 16, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant regards as the invention. 
Claims 1, 7, and 13 recite the limitation "10creating, by the computing entity, a first-pass of a second learning object…" and "10creating, by the computing entity, a second-pass of the second learning object…" with the previous “a first-pass” and “a second-pass”.  There are insufficient antecedent basis for these limitations in the claims. They appear “the first-pass” and “the second-pass” were intended.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract idea without significantly more. For Step 1, the independent claims are directed to one of the statutory categories. 
At step 2A, prong 1, the claim(s) recite(s) the limitations of “creating, by a computing entity, a first-pass of a first learning object for a first piece of information…”, “10creating, by the computing entity, a first-pass of a second learning object for a second piece of information…”, “obtaining, by the computing entity, a synthetic asset based on the first and second set of knowledge 15bullet-points…”, “creating, by the computing entity, a second-pass of the first learning object to further include a first descriptive asset…”, “creating, by the computing entity, a second-pass of the second learning object to further include a second descriptive asset…”, “linking, by the computing entity, the second-passes of the first and second learning objects together to form at least a portion of the multi-disciplined learning tool”. The BRI of these limitations encompass, for example, a person viewing a stack of training documents and deciding how to group and integrate them mentally based on what is observed in the document with regards to the content with further descriptions. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to “"collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.

At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the method “improves a computational efficiency of a document creation processor”, “retrieving, from a storage device, a plurality of documents wherein each of the plurality of documents has a spreadsheet format”, and “outputting a classification result for each of the plurality of shared form groups”. The “retrieving” and “outputting” steps only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). The recitation directed to “improves a computational efficiency of a document creation processor” only amounts to a generic link of the use of the judicial exception to a particular technological environment. None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 
At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “improves a computational efficiency of a document creation processor” only amounts to a generic link of the use of the judicial exception to a particular technological environment, and the additional elements of, “retrieving” and “outputting” only amount to extra-solution activities of receiving data for use in the method and outputting a result (MPEP 2106.05(g)). Furthermore, the “retrieving” and “outputting” steps recite WURC activities of “receiving or transmitting data over a network” (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information) and “storing and retrieving information in memory” (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) (See MPEP 2005d II). These additional limitations, taken either alone or in combination, fail to amount to significantly more than the judicial exception as these steps do not provide an inventive concept. The claim is not patent eligible.
Independent claims 7 and 13 are rejected using similar analysis as claim 1.
For the dependent claims with further ‘identifying the abstractive aspect…; and 5 generating the synthetic asset to represent…'  of claim 2, ‘generating a representation…; and updating the first learning object with the representation…' of claim 3, “ 20generating index information…; and facilitating storage of the index information…” of claim 4; “generating a representation of the synthetic asset…” of claim 5; and ‘generating the first descriptive asset…; outputting the representation…; receiving instructor input information…;  interpreting the instructor input information…'  of claim 6, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional display. For at least these reasons, the claimed inventions of each of dependent claims 2-6 are directed or indirect to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and are rejected under 35 U.S.C. § 101.
The dependent claims 8-12 and 14-18 are rejected using similar analysis as claims 2-6.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, respectively, of application No. 16/558,045. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of application 16/558,045 contains every element of claim 1 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patently distinct from the later application claims and as such are unpatentable over obviousness-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Claim
17/096,754
Application No. 16/558,045
1 : 1
A method for creating a multi-disciplined learning tool regarding an abstract environment topic, the method comprises:
5 creating, by a computing entity, a first-pass of a first learning object for a first piece of information regarding the abstract environment topic to include a first set of knowledge bullet-points regarding the first piece of information; 
 10creating, by the computing entity, a first-pass of a second learning object for a second piece of information regarding the abstract environment topic to include a second set of knowledge bullet- points regarding the second piece of information; 
 obtaining, by the computing entity, a synthetic asset based on the first and second set of knowledge 15bullet-points, wherein the synthetic asset depicts an abstractive aspect regarding the abstract environment topic pertaining to the first and second pieces of information; 
 creating, by the computing entity, a second-pass of the first learning object to further include a first descriptive asset regarding the first piece of information based on the first set of knowledge 20bullet-points and the synthetic asset; 
 creating, by the computing entity, a second-pass of the second learning object to further include a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the synthetic asset; and 25 
 linking, by the computing entity, the second-passes of the first and second learning objects together to form at least a portion of the multi-disciplined learning tool.
A method for creating a multi-disciplined learning tool regarding a topic, the method comprises:  
5 creating, by a computing entity, a first-pass of a first learning object for a first piece of information regarding the topic to include a first set of knowledge bullet-points regarding the first piece of information;  
 10creating, by the computing entity, a first-pass of a second learning object for a second piece of information regarding the topic to include a second set of knowledge bullet-points regarding the second piece of information; 
 obtaining, by the computing entity, an illustrative asset based on the first and second set of 15knowledge bullet-points, wherein the illustrative asset depicts an aspect regarding the topic pertaining to the first and second pieces of information; 
creating, by the computing entity, a second-pass of the first learning object to further include a first descriptive asset regarding the first piece of information based on the first set of knowledge 20bullet-points and the illustrative asset; 
 creating, by the computing entity, a second-pass of the second learning object to further include a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the illustrative asset; and  
25 linking, by the computing entity, the second-passes of the first and second learning objects together to form at least a portion of the multi-disciplined learning tool.


Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11, 13-15, and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kumar et al. (US 20180196784 A1, “Kumar”).
As to claim 1, Kumar discloses A method for creating a multi-disciplined learning tool regarding an abstract environment topic, the method comprises: (Kumar: [0037, 0016, 0031] a method to dynamic generate an electronic document for educational purpose… Based on the topic submitted by user, content is retrieved for a user (e.g. in real-time) and is used in dynamic creation of an electronic document using presentation template by one or more components of the visual presentation service… e.g., electrical car as an abstract environment topic).5 
creating, by a computing entity, a first-pass of a first learning object for a first piece of information regarding the abstract environment topic to include a first set of knowledge bullet-points regarding the first piece of information; (Kumar: [0040-0042, 0028] for a topic in FIG. 3A, the user can select sub-topics, FIG. 3B to generate slide content suggestions (i.e. first-pass of learning object) to be presented to a user through a user interface of an exemplary visual presentation service with slide 1 (i.e. first learning object) and slide 2 to include a set of bullet points in FIG. 3C in a first pass of content retrieved based on the query processing for the topic, e.g., electrical car as an abstract environment topic). 
The examiner notes that the specification recites “an abstract environment includes representations of software, representations of music, representations of different languages, etc.” Kumar discloses “various rich platform resources comprising a visual presentation service, a search service, a language understanding processing service, knowledge resources, etc of any topic for learning, e.g. electric car, person/famous personality or organization/company” (See [0025, 0016]) which are the various abstract environment topics,   10
creating, by the computing entity, a first-pass of a second learning object for a second piece of information regarding the abstract environment topic to include a second set of knowledge bullet-points regarding the second piece of information; (Kumar: [0040-0042, 0028] a plurality of sub-topics are selectable in FIG. 3B, which would create another slide (i.e. second learning object) to include a set of bullet points as shown in FIG. 3C in a first pass of content retrieved based on the query processing for the topic). 
obtaining, by the computing entity, a synthetic asset based on the first and second set of knowledge 15bullet-points, (Kumar: [0028, 0031] Any type of rich media content is retrieved based on user selection or automatically based on the selected sub-topic content, thus the user can either manually select based on the bullet-points, or automatically based on sub-content topic which would include the bullet-points… the presentation creation component based on retrieved data with the bullet-points for generation of exemplary slide content (i.e. synthetic asset) suggestions).
wherein the synthetic asset depicts an abstractive aspect regarding the abstract environment topic pertaining to the first and second pieces of information; (Kumar: [0016, 0028] The visual presentation service is configured to be adapt content, theme and layout of an exemplary electronic document based on the topic and type of presentation being created… files/document… rich media can be obtained that correspond to the topic and generate exemplary slide content (i.e. synthetic asset) suggestions).
creating, by the computing entity, a second-pass of the first learning object to further include a first descriptive asset regarding the first piece of information based on the first set of knowledge 20bullet-points and the synthetic asset; (Kumar [0015, 0028] the electronic document is configured for dynamic update, where suggestions or content updates may be provided with a new version (i.e. a second-pass) through the user interface of the visual presentation service… at the second pass, after selecting sub-topics, type of contents are retrieved by the data fetch component includes files/documents, images, audio, rich media objects (i.e. second descriptive asset)… the retrieved contents are refined (e.g., re-searched/filtered) and included in the slides in FIG. 3C).
creating, by the computing entity, a second-pass of the second learning object to further include a second descriptive asset regarding the second piece of information based on the second set of knowledge bullet-points and the synthetic asset; and (Kumar [0015, 0028] the electronic document is configured for dynamic update, where suggestions or content updates may be provided with a new version (i.e. a second-pass)  through the user interface of the visual presentation service… at the second pass, after selecting sub-topics, type of contents are retrieved by the data fetch component includes files/documents, images, audio, rich media objects (i.e. second descriptive asset)… the retrieved contents are refined (e.g., re-searched/filtered) and included in the slides in FIG. 3C). 
25linking, by the computing entity, the second-passes of the first and second learning objects together to form at least a portion of the multi-disciplined learning tool. (Kumar: [0051] slides are linked to form a presentation by multiple slides generated based on a selection of a single content slide suggestion). 
As to claim 2, Kumar discloses The method of claim 1, wherein the obtaining the synthetic asset comprises: 
identifying the abstractive aspect regarding the abstract environment topic based on the first and second pieces of information; and (Kumar: [0028] The data fetch component receives the transmission of the query for the topic with additional data from the dynamic template generation component and accesses resources of the data service provides to retrieve the contents based on the selection of slide contents suggestion, e.g., "Economics", “Terminology”, “Charging”, "History", "Batteries", “Environment” aspects information… these are the abstractive aspects of the topic for the "Electric car" shown in FIG. 3B).5
generating the synthetic asset to represent the first and second set of knowledge bullet-points in accordance with the abstractive aspect regarding the abstract environment topic. (Kumar: [0028-0031] dynamically create an electronic document for slide-based visual presentation… for the one or more sub-topics with content retrieved from exemplary data service providers… with bullet-points slides in FIG. 3C).
As to claim 3, Kumar discloses The method of claim 1 further comprises: 10 
generating, by the computing entity, a representation of the first descriptive asset; and (Kumar: [0028] a first pass of content (i.e. first descriptive asset) may be retrieved based on the query processing for generation of exemplary slide content suggestions as a representation).
updating, by the computing entity, the first learning object with the representation of the first descriptive asset to produce the second-pass of the first learning object. (Kumar: [0028] after the first pass retrieved content (i.e. first learning object), the retrieved content may be refined (e.g. re-searched/filtered) (i.e. updating) based on selection of slide content suggestions by a user to produce a Refine Topic (i.e. second-pass of the learning object) in FIG. 3B).
As to claim 5, Kumar discloses The method of claim 1, wherein the creating the second-pass of the first learning object comprises: 
generating a representation of the synthetic asset based on a first knowledge bullet-point of the 30first set of knowledge bullet-points. (Kumar: [0050-0051] User interface view (FIG. 3C) slice 2 with bullet points illustrates an exemplary electronic document generated based on at least the content slide suggestions elected with a set of bullet points in FIG. 3B).
Regarding claims 7-9, and 11 and 13-15, and 17, these claims recite the device/computer readable memory performed by the method of claims 1-3, and 5, respectively; therefore, the same rationale of rejection is applicable.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 4, 10, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar in view of Diesel et al. (US 20050188311 A1, “Diesel”).
As to claim 4, Kumar discloses The method of claim 1, wherein the linking the second-passes of the first and second learning objects together to form the at least the portion of the multi-disciplined learning tool comprises: 
generating index information for the second-passes of first and second learning objects to indicate sharing of the synthetic asset; and (Kumar: [0028, 0068] the retrieved contents are refined (e.g. re-searched/filtered) by a user to produce a Refine Topic (i.e. second-pass of the learning object)… dynamically generates an electronic document by an exemplary application/service… stored using a directory service for enabling data utilization by reference for sharing with different devices through network. The directory service provides reference (i.e. index) for easy sharing).
However, Kumar may not explicitly discloses all the aspects of the 
facilitating storage of the index information and the first and second learning objects in a learning assets database to enable subsequent utilization of the multi-disciplined learning tool.
 Diesel discloses facilitating storage of the index information and the first and second learning objects in a learning assets database to enable subsequent utilization of the multi-disciplined learning tool. (Diesel: [0011, 0081-0085, 0166] organizing electronic content used in a presentation with reusable portions associated with a tier, such as novice, introductory, intermediate, or advanced… imports the course project from master content and course structure data (i.e. learning objects) to the common files database).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kumar and Diesel disclosing learning tool which are analogous art from the “same field of endeavor”, and, when Diesel's index file in the database authoring environment was combined with Kumar's generating the visual presentation with rich media contents, the claimed limitation on the
facilitating storage of the index information and the first and second learning objects in a learning assets database to enable subsequent utilization of the multi-disciplined learning tool would be obvious. The motivation to combine Kumar and Diesel is to provide the reusable content via database with the more versatile, comprehensive and cost effective solutions for the training. (See Diesel [0003]).
Regarding claims 10 and 16, these claims recite the device/computer readable memory performed by the method of claims 4; therefore, the same rationale of rejection is applicable.

Claims 6, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kumar in view of Dolsma et al. (US 20180232567 A1, “Dolsma”).
As to claim 6, Kumar discloses The method of claim 5 further comprises one or more of:
generating the first descriptive asset utilizing the representation of the synthetic asset; (Kumar: [0028] a first pass of content (i.e. first descriptive asset) may be retrieved based on the query processing for generation of exemplary slide content suggestions as a representation).
Kumar may not explicitly discloses all the aspects of the outputting the representation of the synthetic asset as instructor output information;
receiving instructor input information in response to the instructor output information; and
interpreting the instructor input information to produce the first descriptive asset.
Dolsma discloses outputting the representation of the synthetic asset as instructor output information; (Dolsma: [0015] once the corresponding Task items for the learning traits of the student subject are selected, the necessary lecture content materials are pulled from the Domain Knowledge, and send to the system's communication module for delivery presentation in the system's communication module user interface… as teacher/trainer output an initial assessment of student subject).
Dolsma discloses receiving instructor input information in response to the instructor output information; and (Dolsma: [0015] in response to the Student Model shows anomalies in the sensor data compared to a known historical context and exhibits significant lower learning progress, the system raises a warning notice to the teacher/trainer and provides (i.e. receiving) more detailed information on common markers of disorders).
Dolsma discloses interpreting the instructor input information to produce the first descriptive asset. (Dolsma: [0037-38] using SVG based animations... annotating (i.e. interpreting) with text messages, e.g. displayed in a balloon next to the animation, ... are generated by and received from the trainer module of the system and produce the subject’s responses to the pedagogical agent are received for estimating the subject's affective state).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kumar and Dolsma disclosing the presentation tool for training which are analogous art from the “same field of endeavor”, and, when Dolsma's presenting the lecture content materials and providing more detail with text message was combined with Kumar's generating the visual presentation with rich media contents, the claimed limitation on the outputting the representation of the synthetic asset as instructor output information;
receiving instructor input information in response to the instructor output information; and
interpreting the instructor input information to produce the first descriptive asset would be obvious. The motivation to combine Kumar and Dolsma is to provide a method for delivering the educational programmes and training relates the customization of tests and assessment of learning progress through the use of emotion detection and analysis by reducing effecting teaching time. (See Dolsma [0002, 0005])
Regarding claims 12 and 18, these claims recite the device/computer readable memory performed by the method of claims 6; therefore, the same rationale of rejection is applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176